Citation Nr: 1615322	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO. 11-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a foot disability, to include bilateral pes planus and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Dax J. Lonetto, Sr.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1976 to March 1977 and from June
1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2014, the Board remanded the case for further development, including providing the Veteran a VA feet examination and medical opinion.  The examination was provided in September 2014, but the medical opinion is inadequate to adjudicate the appeal.  Therefore, the issue must be remanded for compliance with the Board's April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim for service connection for a foot disability, to include bilateral pes planus and plantar fasciitis, as shown on the title page.

The issue of entitlement to service connection for a foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hepatitis C was incurred in service. 

CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has a current diagnosis of hepatitis C.  See April 2015 examination report from Dr. G.A.  He has competently and credibly reported sharing razors and toothbrushes in service, as well as receiving air-gun injections.  See, e.g., February 2013 Board hearing transcript.  In April 2015, Dr. G.A. submitted an examination report and medical opinion addressing the Veteran's hepatitis C.  Dr. G.A. determined that the Veteran had advanced, longstanding hepatitis C, and noted numerous lab reports dating from the 1990's to the present which showed elevated liver enzymes.  Dr. G.A. opined that it was at least as likely as not that the Veteran's hepatitis C was incurred as a result of sharing razors and possibly toothbrushes in service.  Dr. G.A. supported his opinion with an adequate rationale, and his report reflected examination of the Veteran and review of the Veteran's pertinent treatment record and lab reports.  

Resolving all doubt in favor of the Veteran, there is evidence to support all three elements of the Veteran's service connection claim for hepatitis C, and therefore the benefit is warranted.  


ORDER

Service connection for hepatitis C is granted. 


REMAND

In April 2014, the Board remanded the issue of service connection for pes planus to afford the Veteran a VA feet examination and accompanying medical opinion that addressed his competent and credible lay statements as to experiencing foot symptoms in service.  In September 2014, the Veteran was provided a VA feet examination; however, the examiner's negative nexus opinion was supported only by a single sentence of explanation, which noted that the Veteran's service treatment records and exit examination did not document a foot disability.  As the examiner's opinion did not address the Veteran's lay statements as to experiencing foot symptoms in service, as previously directed by the Board, and did not provide an adequate rationale to support its conclusion, the opinion is insufficient and an addendum opinion is needed. 

Additionally, the Veteran's recent VA treatment records include an ongoing diagnosis of right foot plantar fasciitis, for which the Veteran has been treated.  See, e.g., February 2015 VA podiatry outpatient note.  Although the Veteran originally filed a service connection claim for pes planus in October 2009, his diagnosed plantar fasciitis is within the scope of his claim for a foot disability.  See Brokowski, supra.  As such, the addendum medical opinion should also address this diagnosed condition.  The Veteran should be scheduled for a new VA examination only if the examiner deems it necessary in order to provide the addendum opinion. 

On remand, the Veteran's VA treatment records should also be updated, and he should be provided an opportunity to submit any outstanding, pertinent medical or lay evidence.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service symptomatology relating to his feet.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his feet.  Provide the Veteran with the appropriate authorization for release form, if needed. 

For any private providers identified by the Veteran, make at least two (2) attempts to obtain the treatment records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the above development has been completed, forward the Veteran's claims file to the examiner who completed the September 2014 VA feet examination, or if that examiner is unavailable, to a suitable replacement, for preparation of an addendum opinion.  The Veteran should be scheduled for a new VA feet examination only if the examiner deems it necessary to provide the addendum opinion.

After reviewing the claims file, the examiner should provide opinions as to the following:

(a) Is it at least as likely as not that the Veteran's bilateral pes planus had its onset in service or is otherwise related to service?

(b) Is it at least as likely as not that the Veteran's plantar fasciitis had its onset in service or is otherwise related to service?

In forming the above opinions, the examiner must consider the Veteran's competent and credible lay statements and testimony as to experiencing pain in his feet in service.  

The examiner must support each opinion with a reasoned explanation that discusses the relevant facts and medical principles involved. 

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


